DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remakes
Claims 1, 13, 14 and 19-20 have been amended. Claim 5 has been canceled. Claims 2-4, 6-12 and 15-18 are as previously presented. Claims 1-4 and 6-20 are currently examined.
Status of Objections and Rejection
The rejection as set forth within the previous office action has been modified as necessitated by applicant’s amendments. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, 11-12, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2020/0082998).
As to claim 1, Sawada discloses a metal support (metal foil, [0011], [0012] and discussed throughout) for an electrochemical element ([0212]-[0233] discusses the metal foil being used as a current collector for the active material), comprising: the metal support having a plate shape (figures 1-6 #1 and #10, [0037] and discussed throughout), wherein the metal support provided with a plurality of penetration spaces that pass through the metal support from a front face to a back face (figure 1-6 #1 and #10, [0037]), the front face being a face to be provided with an electrode layer ([0212]-[0233] discuss the either negative electrode active material layer formed on the metal foil or the positive electrode active material formed on the foil, the said with the material is the front face), wherein a region of the front face is provided with the penetration spaces being a hole region (figures 1-6, [0037] and discussed throughout), wherein openings of the penetration spaces are formed in the front face being front-side openings (figures 1-6, [0037] and discussed throughout), and wherein an aperture ratio that is a ratio of the front-side openings to the hole region is 0.1% or more and 7.0% or less ([0012], [0014], [0017] and throughout). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
Sawada discloses wherein the metal support has a thickness of 0.1 mm ([0062], and throughout). Sawada is silent to wherein the thickness is 0.15 mm to 1.0 mm. However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05 I). Additionally, the it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to adjust the thickness of the metal support within Sawada as a mere change in size (see MPEP 2144.04 IV A).  
As to claim 2, Sawada discloses wherein, each of the front-side openings has a circular shape or a substantially circular shape having a diameter of 10 μm or more and 60 μm or less ([0047] and discussed throughout). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 3, Sawada discloses wherein, each of back-surface openings that are openings of the penetration spaces formed in the back face has an area or a diameter larger than those of the front-surface openings (figures 1-6, [0037] and discussed throughout).  However, Sawada is silent to wherein the front-surface is the front side opening and the back-surface is the back-side as Sawada does not specifically state which side is coated or if both sides are coated with active material. Therefore, it would have been obvious to have the larger openings or either the back-side surface or the front side surface as a mere obvious to try given a finite number of option (see MPEP 2143 I). 
As to claim 4, Sawada is silent to wherein, intervals between the front-side openings are 0.05 mm or more and 0.3 mm or less. However, Sawada discloses wherein a distance between adjacent through-holes is long, lithium ions are difficult to reach in a region between the through-holes, and thus the time until completion of pre-doping becomes long, and pre-doping cannot be performed with high efficiency and in a case where the number density of the through-holes is too high, an opening diameter of each through-hole becomes too small and the negative electrode material hardly penetrates into the through-holes ([0039]). Thus, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to optimize the intervals between the openings as optimization within the prior art conditions or throughout routine experimentation (see MPEP 2144.05 II). 
As to claim 6, Sawada discloses wherein, the metal support is formed by stacking a plurality of metal plates ([0014] and throughout). Furthermore, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I).
As to claim 7, Sawada does not specifically state wherein, the metal support is formed by stacking a plurality of metal plates having the same thickness or substantially the same thickness. However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I). 
As to claim 8, Sawada does not specifically state wherein, the metal support is formed by stacking a plurality of metal plates including a first metal plate that is a plate made of metal, and a second metal plate that is a plate made of metal and is thicker than the first metal plate, the first metal plate being arranged closer to the front face than the second metal plate is. However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I). 
As to claim 9, Sawada discloses wherein, metal support is made of a Fe-Cr based alloy ([0014], and throughout, Inconel). 
As to claim 11, Sawada discloses an electrochemical element comprising an electrode layer, an electrolyte layer, and a counter electrode layer provided on/over the front face of the metal support according to claim 1 ([0215]-[0233]; note that [0230] incorporates the structure of the battery as shown within JP2012-216513A, this is US 2014/0004420 as equivalent English translation, which shows the structure of the battery). 
As to claim 12, Sawada discloses an electrochemical module comprising the electrochemical elements according to claim 11 arranged in an assembled state ([0003]) Sawada does not discloses the use of multiple batteries however, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use multiple batteries as a mere duplication of parts (see MPEP 2144.04 VI B) to increase the power of the batteries. 
As to claim 14, Sawada discloses an electrochemical device comprising the electrochemical element according to claim 11 and a power converter that extracts power from the electrochemical element or supplies power to the electrochemical element ([0003], discusses devices using the battery thus the battery is converting chemical energy to electricity and the devices are extracting the power, also discussed throughout). 
As to claim 18, Sawada discloses a method for manufacturing the metal support according to claim 1, comprising: forming the plurality of penetration spaces passing through the metal support from the front face to the back face through laser processing, punching processing, etching processing, or a combination thereof ([0152]-[0209] discusses the etching process).  
As to claim 20, Sawada discloses an electrochemical device comprising the electrochemical module according to claim 12 and a power converter that extracts power from the electrochemical module or supplies power to the electrochemical module ([0003], discusses devices using the battery thus the battery is converting chemical energy to electricity and the devices are extracting the power, also discussed throughout).  
Claims 1, 6-8, 11-14, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2010/0104912).
As to claim 1, Ogawa discloses a metal support (figures 10-13 #21n, [0012], [0124] and discussed throughout) for an electrochemical element (figures 10-13, [0006] fuel cell stack), comprising: the metal support having a plate shape (figures 10-13 #21n, [0012], [0124] and discussed throughout), wherein the metal support provided with a plurality of penetration spaces that pass through the metal support from a front face to a back face (figures 10-13 #21n, [0012], [0124], [0029], [0133] and discussed throughout), the front face being a face to be provided with an electrode layer (figures 10-13 #21n being the metal support and #22 being the hydrogen side electrode layer; also discussed throughout), wherein a region of the front face is provided with the penetration spaces being a hole region (figures 10-13, [0012], [0124], [0029], [0133]), wherein openings of the penetration spaces are formed in the front face being front-side openings (figures 10-13, [0012], [0124], [0029], [0133]), and wherein an aperture ratio that is a ratio of the front-side openings to the hole region is 0.1% or more and 7.0% or less ([0133] and discussed throughout). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
Ogawa is silent to wherein the metal support has a thickness of 0.15 mm or more and 1.0 mm or less. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to adjust the thickness of the metal support through routine experimentation or a result effective variable, because the thicker the metal support is the stronger the metal support would be and the thinner the metal support is the less material and the smaller the overall product (see MPEP 2144.05 II). 
As to claim 6, Ogawa does not specifically state wherein, the metal support is formed by stacking a plurality of metal plates. However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I).
As to claim 7, Ogawa does not specifically state wherein, the metal support is formed by stacking a plurality of metal plates having the same thickness or substantially the same thickness. However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I).
As to claim 8, Ogawa does not specifically state wherein, the metal support is formed by stacking a plurality of metal plates including a first metal plate that is a plate made of metal, and a second metal plate that is a plate made of metal and is thicker than the first metal plate, the first metal plate being arranged closer to the front face than the second metal plate is. However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I). 
As to claim 11, Ogawa discloses an electrochemical element comprising an electrode layer, an electrolyte layer, and a counter electrode layer provided on/over the front face of the metal support according to claim 1 ([0007], figures 10-13, discussed throughout). 
As to claim 12, Ogawa discloses an electrochemical module comprising a plurality of the electrochemical elements according to claim 11 arranged in an assembled state (figures 10-13, [0006], fuel cell stack, [0028], discussed throughout).
As to claim 13, Ogawa discloses an electrochemical device (figures 1 and 2, the system, discussed throughout) comprising the electrochemical element according to claim 11 (see above) and a fuel converter (figures 1 and 2, can either be the fuel cell or the liquid gas separator as the term fuel converter is broad), and comprising a fuel supply unit that allows gas containing a reducing component to flow between the electrochemical element and the fuel converter (figures 1 and 2, the hydrogen tank supplies the fuel and air applies the oxygen , the gasses go through the systems, discussed throughout). 
As to claim 14, Ogawa discloses an electrochemical device comprising the electrochemical element according to claim 11 and a power converter that extracts power from the electrochemical element or supplies power to the electrochemical element (figures 1 and 2, the electrochemical element is the fuel cell stack and the power converter is the vehicle; discussed throughout). 
As to claim 16, Ogawa discloses a solid oxide fuel cell comprising the electrochemical element according to claim 11, wherein a power generation reaction is caused in the electrochemical element ([0178], discussed throughout, the power generation reaction is between the hydrogen and the oxygen). 
As to claim 17, Ogawa discloses a solid oxide electrolytic cell comprising the electrochemical element according to claim 11, wherein an electrolytic reaction is caused in the electrochemical element ([0178], discussed throughout, the power generation reaction is between the hydrogen and the oxygen).  
As to claim 19, Ogawa discloses an electrochemical device comprising the electrochemical module according to claim 12 and a fuel converter, and comprising a fuel supply unit that allows gas containing a reducing component to flow between the electrochemical module and the fuel converter (figures 1 and 2, the hydrogen tank supplies the fuel and air applies the oxygen , the gasses go through the systems, discussed throughout). 
As to claim 20, Ogawa discloses an electrochemical device comprising the electrochemical module according to claim 12 and a power converter that extracts power from the electrochemical module or supplies power to the electrochemical module (figures 1 and 2, the electrochemical module is the fuel cell stack and the power converter is the vehicle; discussed throughout).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa as applied to claim 1 above, and further in view of Horiuchi (US 2005/0048352). 
As to claim 10, Ogawa is silent to wherein, least a portion of the front face is covered by a metal oxide film. However, Ogawa discloses wherein least a portion of the front face is covered by the fuel electrode (figures 10-13). Horiuchi discloses a fuel cell (abstract) wherein the fuel electrode (anode) comprises metal oxides ([0049]). It would have been obvious to use the metal oxides from Horiuchi within Ogawa because the metal oxides have a catalyst affect in the oxidation reduction reaction occurring between the fuel gas and the oxygen ([0049], Horiuchi). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa as applied to claim 13 above, and further in view of Lee (US 2012/0122000) or Sakajo (US 2012/0247746).
As to claim 15, Ogawa discloses an energy system ([0006], fuel cell stack, discussed throughout) comprising the electrochemical device of claim 13 (see above). However, Ogawa is silent to the waste heat utilization system that reuses heat discharged from the electrochemical device. Lee discloses a fuel cell system ([0018]) wherein waste heat utilization system that reuses heat discharged from the electrochemical device ([0092]). It would have been obvious to use the waste heat utilization system from Lee within Ogawa to provide heat the interior of the vehicle ([0092], Lee). Sakajo discloses a fuel cell system ([0005]) wherein waste heat utilization system that reuses heat discharged from the electrochemical device ([0005] and [0101]). It would have been obvious to implement the waste heat system from Sakajo into Ogawa in order to increase fuel consumption and efficiency ([0101], Sakajo).   
Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leah (US 2015/0064597).
As to claim 1, Leah discloses a metal support ([0019], figure 1 #1, discussed throughout) for an electrochemical element (figure 1 #1 and #10, [0074], discussed throughout), comprising: the metal support having a plate shape (figure 1 #1, [0074], and discussed throughout), wherein the metal support provided with a plurality of penetration spaces that pass through the metal support from a front face to a back face (figure 1 #1, [0074] and discussed throughout), the front face being a face to be provided with an electrode layer (figure1 #1 and #3, [0074]; also discussed throughout), wherein a region of the front face is provided with the penetration spaces being a hole region, wherein openings of the penetration spaces are formed in the front face being front-side openings (figure 1, [0074], discussed throughout), and wherein an aperture ratio that is a ratio of the front-side openings to the hole region is 0.1% or more and 7.0% or less ([0027] and discussed throughout), and wherein the metal support has a thickness of 0.15 mm or more and 1.0mm or less ([0027]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 6, Leah does not specifically state wherein, the metal support is formed by stacking a plurality of metal plates. However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I).
As to claim 7, Leah does not specifically state wherein, the metal support is formed by stacking a plurality of metal plates having the same thickness or substantially the same thickness. However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I).
As to claim 8, Leah does not specifically state wherein, the metal support is formed by stacking a plurality of metal plates including a first metal plate that is a plate made of metal, and a second metal plate that is a plate made of metal and is thicker than the first metal plate, the first metal plate being arranged closer to the front face than the second metal plate is. However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I). 
As to claim 9, Leah discloses wherein the metal support is made of a Fe-Cr based alloy ([0074]).
As to claim 10, Leah discloses wherein at least a portion of the front face is coved by a metal oxide film (figure 1, [0037]).
As to claim 11, Leah discloses an electrochemical element comprising an electrode layer, an electrolyte layer, and a counter electrode layer provided on/over the front face of the metal support according to claim 1 (figure 1, [0074]).
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
The applicant has amended independent claim 1 to include “wherein the metal support has a thickness of 0.15 mm or more and 1.0 mm or less.” The applicant argues that Sawada (US 2020/0082998) and Ogawa (US 2010/0104912) are silent to the instant claimed thickness. The examiner agrees. However, the rejection has been modified as seen above. Sawada recites MPEP 2144.05 I which states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” this is because Sawada discloses the thickness of 0.1 mm as discussed within paragraph [0062]. Additionally, the it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to adjust the thickness of the metal support within Sawada as a mere change in size (see MPEP 2144.04 IV A). Next, Ogawa does not disclose a thickness of the metal support. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to adjust the thickness of the metal support through routine experimentation or a result effective variable, because the thicker the metal support is the stronger the metal support would be and the thinner the metal support is the less material and the smaller the overall product (see MPEP 2144.05 II). 
The applicant also draws attention to the difference in the prior art and the instant invention. However, as the applicant has not pointed to the difference within the instant claimed invention these arguments are not considered persuasive even though the motivation is different between the instant specification and the prior art. 
Lastly, the examiner has added new rejection in view of the newly added IDS.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2002/0048599 paragraph [0022] can be used with Leah to reject claim 2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724